DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6-8, and 13-14 are objected to because of the following informalities:  
Claims 1 and 8: “each pair of adjacent fingers in a row may have a gap formed in between such pair of adjacent fingers such that each gap may receive a component for insertion or removal from a system” should read -- each pair of adjacent fingers in a row have a gap formed in between the pair of adjacent fingers such that each gap receives a component for insertion or removal from a system --
Claim 1, line 35 and claim 8 line 34: “the tool is removed away from” should read -- the tool is removed from --
Claims 6 and 13: “wherein the retention force is applied by a latch of the connector.” should read -- wherein the retention force is applied by a latch of the connector to maintain the component in place while inserting one or more components.
Claims 7 and 14: “wherein the release force is applied by the removable fingers to the latch of the connector.” should read -- wherein the release force is applied by the removable fingers to the latch of the connector while removing one or more components.

Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation in lines 6-8, “each pair of adjacent fingers in a row may have a gap formed in between such pair of adjacent fingers such that each gap may receive a component for insertion or removal from a system” in which the claims are indefinite because the claims fail to positively recite and hence the metes and bounds of the claimed invention are not clear. It is uncertain that the pair of adjacent fingers in a row have a gap or receives a competent because the claim deemed to read “may have a gap” and “each gap may receive” a component and therefore, the claims 1 and 8 are indefinite.
 
In lines 17-24 of claims 1 and 8 recite “in order to insert one or more components into the system, the receptacle remains unpopulated by the removable arm, the tool is inserted towards one or more respective connectors of the system for the one or more components, and a retention force applied by respective connectors to the one or more components maintains the one or more components in place when the tool is removed away from the respective connectors;” in which it is unclear while inserting a component as recited in this limitation, any component is received by a pair of adjacent fingers or not. The examiner recommends amending this limitation similar to the description in specification para. [0021], “such that each DIMM 200 is held in place within tool 100 by pairs of adjacent fingers 104.”   

During the component insertion step as recited in claims 1 and 8, lines 21-24 “a retention force applied by respective connectors to the one or more components maintains the one or more components in place when the tool is removed away from the respective connectors;” in which it is unclear where the components are maintained in place because the tool is removed away from the connector at this time. The examiner recommends amending similar to [0026], “may retain DIMMs 200 within receptacle connectors 206 with sufficient force to overcome the force by which DIMMs 200 are held within gaps 106, such that after insertion of DIMMs 200 into receptacle connectors 206,”  

Claims 2-7 depend on claim 1 and claims 9-14 depend on claim 8. Therefore, claims 1-14 are rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwab (US 4979287) in view of Long (US 5062201).
Regarding claims 1 and 8, Schwab teaches, 
A tool (Figs. 1 to 4), comprising: 
a main body (platen assemblies 28 and 36, see modified Fig. 1 below); 
a plurality of fingers (platen assembly 36 includes platen 38 and depending arms 40, 42, 44 and 46, Fig. 1 to 3, col. 3, line 11) extending from one side of the main body, the fingers arranged in a plurality of rows and a plurality of columns (see Figs. 1 and 2) such that in each of the plurality of rows, each pair of adjacent fingers in a row may have a gap (gap between arms 42 and 46, Fig. 2) formed in between such pair of adjacent fingers such that each gap may receive a component (semiconductive chip 1, Fig. 1) for insertion or removal from a system and such that the adjacent fingers apply a force to the component to retain the component within the tool; and 
a receptacle (end cross-member 74, Fig. 3) formed at one end of the main body and configured to receive a removable arm (depending arms 32 and 34, Fig. 1), and wherein the removable arm is configured to receive a plurality of removable fingers (chip-bearing platen assembly 28, which includes platen 30 and depending arms 32 and 34, col. 3, lines 8-9, frame 62 has end cross-member 74 and springs 76 and 78 are disposed between cross-member 74 and cross-member 80 of frame 60, col. 4, lines 30-32); such that: 

[AltContent: textbox (fingers)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (main body)]
    PNG
    media_image1.png
    540
    421
    media_image1.png
    Greyscale

[AltContent: textbox (receptacle)][AltContent: arrow][AltContent: textbox (removable arm)][AltContent: arrow]
    PNG
    media_image2.png
    442
    658
    media_image2.png
    Greyscale

Modified Figs. 1 and 3, Schwab. 
	
in order to insert one or more components into the system, the receptacle remains unpopulated by the removable arm (see Fig. 2, before travel of arms 32 and 34 through the passages 54 and 56), the tool is inserted towards one or more respective connectors of the system for the one or more components, and a retention force applied by respective connectors to the one or more components maintains the one or more components in place when the tool is removed away from the respective connectors; and 
in order to remove one or more components from the system, the receptacle is populated with the removable arm ([P]assages 54 and 56 are formed through platen 38 to permit travel of arms 32 and 34 therethrough, beyond central piece 38a, into registry respectively between arms 40 and 42 and between arms 44 and 46, see Fig. 2, col. 3, lines 59-61), the removable arm is, for each component desired to be removed, populated with a respective removable finger, the tool is inserted towards one or more respective connectors of the system for the one or more components and a release force applied by the removable fingers releases the retention force, such that the force applied by the fingers is sufficient to remove the components from their respective connectors when the tool is removed away from the respective connectors.
	Schwab does not teach inserting one or more component into the system. However, Long teaches an insertion/extraction tool for inserting or extracting a component from a socket in Fig. 4 in which an arm engages the upper surface of the substrate during an insertion operation and a second arm engages with the component during an extraction operation. 
Schwab teaches in col. 3 lines 59-61 that the passages 54 and 56 are formed through platen 38 to permit travel of arms 32 and 34 therethrough, beyond central piece 38a, into registry respectively between arms 40 and 42 and between arms 44 and 46, in which it is obvious that the cross-member 74 and the arms 32 and 34 are in a state similar to a receptacle remains unpopulated with removable arms 32 and 34.  Further, in col. 4, lines 3-10 Schwab teaches that operating the handles 14 and 16, by pressing them together enables to displacement of chip-bearing platen 30 upwardly relative to chip carrier-bearing platen 38 by bearing elements 32a and 34a, platen 38 being maintained in force relation with shaft end 22a and the over surface of the chip carrier by bearing element 42a and its counterpart arm 40 and bearing elements 44a and 46a, in which, one of ordinary skill in the art would have thought that operating the handles 14 and 16 and moving the arms 32 and 34 through passage 54 and 56 along with the springs 88, 90, 96 and 98, which is similar to a receptacle populated with removable arms, would improve the performance of a receptacle because, it avoids populating the removable arms during a component removal operation and unpopulating the removable arms during inserting a component.  
Therefore, in view of the teachings of Long, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the component extraction tool and to configure the operating the handles 14 and 16 to operate the handles 14 and 16 while removing a component from the system and configure not to operate the handles 14 and 16 while in a component insertion operation so that, it enables to improve the performance of a tool that does not require to populate the removable arms during a component removal operation and unpopulate the removable arms during a component insertion operation.

Regarding claims 2 and 9, Schwab further teaches, 
[Claims 2 and 9]		wherein the tool further comprises guiding features (key 48 and 50, Fig. 3) configured to align with corresponding alignment features of the system, in order to align the tool with the connectors (key 48 controls the movement of frame 60 and key 50 controls the movement of frame 62, col. 4, lines 23-24).

Claim(s) 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schwab in view of Long as applied to claims 1 and 8 above, and further in view of Gorman (US 5265328).
Regarding claims 3 and 10, modified Schwab does not teach an alignment features comprise holes and the guiding features comprise guide pins. However, Gorman teaches a tool for extracting a single in-line memory module (SIMM) in which the alignment features comprise holes and the guiding features comprise guide pins (lower portions 62 of the elements 58 are inserted into a motherboard, Fig. 4, col. 5, line 1). Therefore, in view of the teachings of Gorman, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the component extraction tool and replace bearing elements 42a and 42 taught in Fig. 2 of Schwab with guide elements 62 so that it enables the arms 32 and 34 to lock to the system while inserting or removing components from the system. 

Claim(s) 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schwab in view of Long as applied to claims 1 and 8 above, and further in view of DeCesaris (US 20140170881).
Regarding claims 4-5 and 11-12, modified Schwab does not teach an information handling resource or a dual inline memory module. However, DeCesaris teaches a dual inline memory modules (DIMM) extraction tool for extracting a DIMM from a DIMM socket in Figs. 1 to 6. Therefore, in view of the teachings of DeCesaris, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the component extraction tool and to configure the depending arms 40, 42, 44 and 46 so that it enables to extract a dual inline memory module from a DIMM socket without causing harm to DIMMs or DIMM sockets. 
 

Allowable Subject Matter
Claims 6-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Claims 6-7 and 13-14 would be allowable for disclosing a tool for inserting and removing a component in which the retention force is applied by a latch of the connector; the release force is applied by the removable fingers to the latch of the connector. 

Prior art of record Schwab or Long does not teach a latch of the connector or applying a force by the finger to latch the connector. 

Though prior art of record DeCesaris teaches a bias resilient latching arm 306 and 308 of the DIMM in Figs. 1 to 5, and during the extraction of DIMM 200 from DIMM socket 300 the engaging portions 126 and 136 facilitate the biasing of the latching arms 306 and 308 so that the latching arms 306 and 308 to bias away from DIMM 200, DeCesaris fails to teach applying a retention force by the latch of the connector while inserting a component or a release force is applied by the removable fingers to the latch of the connector while removing a component.

Though prior art of record Gorman teaches latches 48 and 50 and retaining members 52 and 54 in Fig. 1 and the latches 48 and 50 are released when the tool 24 is in the retraction position, Gorman fails to teach applying a retention force by a latch of the connector while inserting a component or a release force is applied by the removable fingers to the latch of the connector while removing a component.
Therefore, claims 6-7 and 13-14 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prior art of record Ortiz (US 5842261) teaches a semiconductor package extractor from a socket of a circuit board having an outer base and an inner base which are attached via a bolt and turning the bolt raises or lowers the inner base.

Prior art of record Hannes (US 4392301) teaches a device for removing components from a circuit module sockets mounted in a circuit board having a first assembly with two depending arrays of fingers which engage the socket and a second assembly having two arrays of pivotally mounted jaws which are manipulated to grip opposite sides of the circuit module.

Prior art of record Padrun (US 5365653) teaches a tool for inserting an electronic component such as a microprocessor into a socket and removing from a socket on a circuit board in which the tool having a reversible presser foot slidably mounted between a pair of side plates and adapted to be driven by a drive screw.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729